This office action is in response to Applicants’ amendments/remarks received October 22, 2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 2-6, 8-9, 16-26, 28-62 are canceled.  Claims 1, 7, 10-15, 27, 63-68 are under consideration.

Priority:  This application is a 371 of PCT/US18/45968, filed August 9, 2018.

Objections and Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10-15, 27, 63-68 are rejected under 35 U.S.C. 103 as being unpatentable over Georgiou et al. (US 20110200576) in view of Harrison et al. (US 20160089350; cited as US .
	Georgiou et al. disclose compositions comprising enzymes that deplete L-methionine (paragraph 0004).  It is disclosed that the demand for the essential amino acid, methionine, is exceptionally high in cancerous tissues; depletion of methionine has been shown to effectively kill a wide variety of tumor types without adversely effecting non-cancerous tissues (paragraph 0006).  It is disclosed that methionine depletion can be effected via the action of enzymes that hydrolyze the amino acid (paragraph 0006).  Georgiou et al. disclose compositions comprising an engineered human cystathione-γ-lyase (CGL) capable of degrading methionine (paragraph 0009).  Georgiou et al. disclose that the engineered CGL comprises SEQ ID NO: 1 and has amino acid substitutions at positions 59, 119, and/or 339 (paragraph 0012), where it is disclosed SEQ ID NO: 1 is human CGL (p. 18), where the sequence of Georgiou et al. is the same as instant SEQ ID NO: 2.  It is disclosed in Georgiou et al. that the engineered CGL may be linked to PEG to increase serum persistence and/or conjugated to a ligand to specifically bind to the tumor cell (paragraph 0100).
	Harrison et al. disclose the CGL enzyme of Georgiou et al. conjugated to an annexin ligand, where it is disclosed the annexin binds with very affinity to PS-containing phospholipid bilayers (paragraphs 0053-0054, 0059).
	Georgiou et al. and Harrison et al. do not teach affecting Plasmodium-infected erythrocyte cells.
Cobbold et al. disclose methionine is important for the growth of some Plasmodium strains (p. 125).  Cobbold et al. disclose that the uptake of methionine in Plasmodium falciparum-infected human erythrocytes is much faster than uninfected erythrocytes (p. 125).  Cobbold et al. disclose inhibition of the amino acid has the potential to starve the parasite of essential nutrients (p. 134).
Eda et al. disclose phosphatidylserine (PS) is a membrane phospholipid which in intact cells is exclusively localized in the inner leaflet of the lipid bilayer (p. 373).  However, once cells undergo apoptosis or oxidative stress, PS molecules are exposed on the external surface of the cells (p. 373).  Eda et al. disclose PS is exposed on P. falciparum-infected red cells and was determined by using fluorescein-labeled annexin V, which specifically binds to PS (p. 373).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method of killing a Plasmodium-infected erythrocyte in a subject in need thereof, comprising administering to the subject an effective amount of an effective amount of an enzyme conjugate comprising a variant CGL enzyme conjugated to an annexin ligand, wherein the variant CGL has methioninase activity and has the amino acid sequence comprising instant SEQ ID NO: 2 (human CGL) with amino acid substitutions at positions 59, 119, and 339 (instant claims 1, 7, 10-15, 27, 63-68).  The motivation to do so is given by the prior art.  Georgiou et al. and Harrison et al. disclose a variant CGL enzyme conjugated to an annexin ligand that binds PS and selectively targets cells having exposed PS, where it is further disclosed the variant CGL selectively kills the target cells by hydrolyzing and depleting methionine without adversely affecting non-targeted cells.  It is disclosed that P. falciparum-infected erythrocytes require methionine for growth and uptake of methionine in P. falciparum-infected erythrocytes is much faster than in uninfected erythrocytes (Cobbold et al.).  Cobbold et al. disclose inhibition of the amino acid has the potential to starve the parasite of essential nutrients.  It is disclosed that PS is P. falciparum-infected red blood cells (Eda et al.).  Therefore, one of ordinary skill would have reasonable motivation to arrive at the claimed method of killing a Plasmodium-infected erythrocyte in a subject in need thereof, comprising administering to the subject an effective amount of an enzyme conjugate comprising a variant CGL enzyme conjugated to annexin V because there was interest in killing P. falciparum and/or developing drugs against P. falciparum.  One of ordinary skill would have a reasonable expectation of success because it is disclosed that the enzyme conjugate comprising a variant CGL enzyme conjugated to annexin V binds to PS, which is exposed on P. falciparum-infected red blood cells, and the variant CGL hydrolyzes and depletes methionine, which is an essential nutrient required for P. falciparum growth.
Regarding the properties of the ligand and/or enzyme recited in at least instant claims 1, 27, since the enzyme conjugate disclosed in the prior art comprises the same structural features claimed, it would be obvious that the enzyme conjugate of the prior art comprises the limitations recited.
Regarding the instant limitation that the enzyme conjugate is administered absent concurrent therapy with a prodrug (instant claims 1, 27), Georgiou et al. disclose that the variant CGL (enzyme) by itself hydrolyzes and depletes methionine (paragraphs 0006, 0009), therefore, it would have been itself to administer the variant CGL enzyme conjugate without a prodrug to kill a Plasmodium-infected erythrocyte.
Regarding instant claim 7, as noted above, at least Georgiou et al. disclose that the engineered CGL comprises SEQ ID NO: 1 and has amino acid substitutions at positions 59, 119, and/or 339 (paragraph 0012), where it is disclosed SEQ ID NO: 1 is human CGL (p. 18), where the sequence of Georgiou et al. is the same as instant SEQ ID NO: 2, and the substitutions are 
Regarding instant claims 10, 63, as noted above, it is disclosed that the ligand attached to the variant CGL enzyme is annexin V, which binds with very high affinity to PS-containing phospholipid bilayers (Harrison et al. paragraph 0054).
Regarding instant claims 11-13, 64-66, it is disclosed that the enzyme and the ligand of the enzyme conjugate may be directly coupled together or indirectly coupled together via a linker; in addition the enzyme may be conjugated to polyethylene glycol (PEG) (Georgiou et al. paragraphs 0100, 0106; Harrison et al. paragraph 0062).
Regarding instant claims 15, 68, it is disclosed that PS is exposed on P. falciparum-infected (Eda et al.).  Therefore, it would be obvious that the enzyme conjugate is substantially maintained on the outer surface of the infected erythrocyte since the ligand attached to the variant CGL enzyme is annexin V, which binds with very high affinity to PS-containing phospholipid bilayers (Harrison et al. paragraph 0054).
Regarding instant claims 14, 67, Harrison et al. also suggest administering an immunostimulant known in the art (at least paragraph 0072).

Reply:  In view of Applicants’ amendments/remarks, the claims remain unpatentable under 103 over newly cited references for the reasons noted above.
Applicants assert that the claims have been further amended to state that in the methods, the enzyme conjugate is administered absent concurrent therapy with a prodrug acted on by the enzyme conjugate.  The rejection relies upon the secondary reference of Harrison et al. for teaching an enzyme conjugate comprising a variant cystathione-gamma-lyase (CGL) enzyme 
Applicants’ remarks are not persuasive.  In this instance, as noted above, Georgiou et al. disclose that the variant CGL (enzyme) by itself hydrolyzes and depletes methionine (at least paragraphs 0006, 0009, examples 4-5).  Additionally, it is disclosed in Cobbold et al. that methionine is important for the growth of Plasmodium and uptake of methionine in P. falciparum-infected erythrocytes is much faster than in uninfected erythrocytes (p. 125).  Cobbold et al. disclose inhibition of the amino acid has the potential to starve the parasite of Plasmodium-infected erythrocyte.
One of ordinary skill would have a reasonable expectation of success because it is disclosed that the enzyme conjugate comprising a variant CGL enzyme conjugated to annexin V binds to PS, which is exposed on P. falciparum-infected red blood cells, and the variant CGL hydrolyzes and depletes methionine, which is an essential nutrient required for P. falciparum growth.
For at least these reasons, the claims remain unpatentable under 35 U.S.C. 103.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656